Citation Nr: 0937849	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  05-17 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The Veteran had a period of active duty for training (ADT) 
which extended from June 1990 to December 1990; he had a 
period of Active Duty which extended from December 1990 to 
May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  That rating decision, in part, denied 
service connection for PTSD.  The Veteran has subsequently 
moved to the jurisdiction of the RO in New Orleans, Louisiana

In July 2009, a hearing was held before undersigned Acting 
Veterans Law Judge who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) (West 
2002).  A copy of the transcript of that hearing is of 
record.

The United States Court of Appeals for Veterans Claims 
(Court) has recently held that claims for service connection 
for PTSD may encompass claims for service connection for all 
diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 
Vet.App. 1, 5 (2009).  Accordingly, the Board has rephrased 
the issue above to comply with the Court's holding.  


FINDINGS OF FACT

1.  The Veteran has current medical diagnoses of PTSD which 
is linked to stressors experienced during active service.  

2.  There is credible supporting evidence that the claimed 
inservice stressors occurred.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110; 
1131, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is required to meet the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Without deciding whether these notice and development 
requirements  have been satisfied in the present case, it is 
the Board's conclusion that the law does not preclude the 
Board from adjudicating the Veteran's claim.  This is so 
because the Board is taking action favorable to the Veteran 
by granting service connection for a psychiatric disorder.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Board has reviewed all of the evidence in the Veteran's 
claims file, which includes, but is not limited to: service 
personnel records and VA medical treatment records.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis will focus specifically on what the 
evidence shows, or fails to show, with respect to the 
veteran's claim for service connection for a PTSD.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury. Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

Service connection for posttraumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  The following provisions apply 
to claims for service connection of posttraumatic stress 
disorder diagnosed during service or based on specified in-
service stressors: (1) If the evidence establishes a 
diagnosis of posttraumatic stress disorder during service and 
the claimed stressor is related to that service, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor; (2) If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor  is 
consistent with the circumstances, conditions, and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1) & (2) (2009).

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also 
Fossie v. West, 12 Vet. App. 1, 6 (1998), (If the veteran 
engaged in combat, his lay testimony regarding stressors will 
be accepted as conclusive evidence of the presence of in-
service stressors).  38 U.S.C.A 1154(b); 38 C.F.R. § 
3.304(f).  If, however, the veteran was not engaged in 
combat, he must introduce corroborative evidence of his 
claimed in-service stressors.  Under such circumstances, the 
veteran's lay testimony regarding the stressor would thus be 
insufficient, standing alone, to establish service 
connection.  See Moreau, 9 Vet. App. at 395; Doran, supra.

The Court has held that "[w]here it is determined, through 
recognized military citations or other supportive evidence, 
that the veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (2007).  

A large volume of VA treatment records have been obtained.  
VA mental health treatment records reveal that the Veteran 
has been diagnosed with PTSD.  A September 2004 record 
specifically indicates that the Veteran reported seeing dead 
bodies and burnt out vehicle wreckage along the roadside 
during his Gulf War service.  This record also indicates a 
diagnosis of PTSD "secondary to trauma during service."

The key problem with the Veteran's claim is the difficultly 
verifying the claimed inservice stressors.  The Veteran's 
discharge papers, DD 214, reveal that he served in the Army 
in South West Asia during Operation Desert Shield / Storm.  
His military occupational specialty (MOS) was as a wheeled 
vehicle repairman.  There is no documentation in the service 
personnel records showing that the Veteran had a combat MOS, 
that he was wounded in action, or that he engaged in combat 
with the enemy during service.  As such, his testimony alone 
is not sufficient to establish the occurrence of the claimed 
stressors, and must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).

The RO is correct that the Veteran has not submitted 
sufficient information with respect to dates and locations so 
that VA could verify the Veteran's claimed stressors with the 
service department.  Also, the Veteran's claims of seeing 
dead bodies, primarily of enemy casualties, is not a stressor 
which can be readily verified.  However, in October 2004, the 
Veteran did submitted copies of photographs from his period 
of service during the Gulf War.  These photographs do 
document wrecked and burned out military vehicles along the 
roadside, including what appears to be an American Hummvee 
involved in a fatal accident.  

The evidence from the service department records establishes 
that the Veteran served in South West Asia during the period 
of time from December 1990 to May 1991.  He served as a 
wheeled vehicle mechanic, so it is fully consistent with the 
nature of these duties that he would be involved in motor 
vehicle convoys where he would have seen burnt vehicle 
wreckage and dead bodies.  The photographs he has submitted 
provided credible supporting evidence that the claimed 
inservice stressors occurred.  The 2004 VA treatment record 
specifically links the Veteran's current diagnosis of PTSD to 
these same stressors.  Accordingly, the evidence of record 
supports a grant of service connection for PTSD.  




ORDER

Service connection for a PTSD is granted. 




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


